OFFICE   OF THE ATTORNEY      GENERAL                OF TEXAS

                               AUSTIN




flonorable Jesse James
Stat0 freosurer
Austiq,     Texw




                                                           an opinion on the
soli0riw       quest

                                                                            a0u00 zbiil ~0.
                                                      uthorized to
                                           era1 Rand warrants issued
                                          of itm sgonciea against


                                     ch pur   quoation refers                             prctidcsr



                                   the rarranto are pay-
                      SodAl   gwerlrment or to any
          agenoy of the PedoPal Qcwernsntmt.@
           The order in ~hioh rarrantr on the Loneral ~WI?
 are to be paid w you lm proTid& by AHlClO 4~6, II.. S.,                                       C      l

 1826, rhioh       state0 ia part1
               ‘111 warrants on the state Treasury ohall
          be general warrants, and sball b0 on an Oqual
          &X&J   rith dsch other UxOept th8t in the mead
          OS a ~1.106td0n and netgefbsity arksing a0 to prlor-
          ty  OS payment OS by auoh viyrantm, they shall



                                               .--   -”   Y-    .._A.“...      P...W...   ^.   _.-_       -   ._.,_-...-
Honorable John D. Reed, page 2


     House Bill Ho. 264, Acts of the 48th Lsgislnture
     OP Texas?"
         House Bill Iio.264, Aate of the 48th Legislature,
QPOVfd.8
      that   U8Oh
                Ol@O~Ilt 8@3nOy
                              lIltlOt
                                    &VlQ'
                                       eS WuSl li-
cenae See OS $150.00 for ssoh oqunty ia @alah the employment
egent shall opeete, end 8ba22 ii-10with the proper authority
8handiAthe    SltmOf $S,m.oO.
          seotlcm 1 of said House Bill Ho, 264
ployment agent* a6 follower
          *(a) 'Xmployment. . . &encl IaeaDd
     son in this St+e who
                        . for
                          - a feesoffem oP